443 F.2d 378
UNITED STATES of America, Plaintiff-Appellant,v.$3,463.00 IN UNITED STATES CURRENCY AND COIN, Defendant-Appellee.
No. 26777.
United States Court of Appeals, Fifth Circuit.
June 17, 1971.

Appeal from the United States District Court for the Southern District of Mississippi; Dan M. Russell, Jr., Judge.
Robert E. Hauberg, U. S. Atty., Joseph E. Brown, Jr., Asst. U. S. Atty., Jackson, Miss., for appellant.
Jules A. Schwan, Edward G. Tremmel, Biloxi, Miss., for appellee.
Before COLEMAN and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
This is a case in which the District Judge quite correctly anticipated the holding of the Supreme Court in United States v. United States Coin and Currency, 401 U.S. 715, 91 S.Ct. 1041, 28 L.Ed.2d 434 (1971). The United States was ordered to return $3,463.00 in currency and coin which had been seized from the person and premises of one Jimmy Macias as allegedly possessed and used in violation of the Federal Revenue Statutes as to wagering.

The judgment of the District Court is

2
Affirmed.